USDC IN/ND case 4:20-cv-00021-PPS-JEM document 49 filed 08/04/21 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  LAFAYETTE DIVISION

LAFAYETTE VENETIAN BLIND, INC.          )
                                        )
           Plaintiff,                   )             Case No. 4:20-cv-00021-PPS-JEM
                                        )
      vs.                               )
                                        )
                                        )
BLINDS TO GO (U.S.), INC. and BLINDS TO )
GO, INC.,                               )
                                        )
           Defendants.                  )
                                        )

                    DEFENDANTS’ MOTION FOR ORAL ARGUMENT

       Defendants Blinds To Go (U.S.), Inc. and Blinds To Go, Inc. (collectively,

“Defendants”), by their undersigned counsel, and pursuant to Northern District of Indiana Local

Rule 7-5, respectfully request that the Court set Defendants’ Motion to Compel (Dkt. 44) for oral

argument. In support of this request, Defendants state as follows:

       As Defendants explain in their Brief in Support of their Motion to Compel (Dkt. 45) and

their reply brief (Dkt. 48), despite having served discovery requests on Plaintiff, Lafayette

Venetian Blind, Inc. (“LVB”) in October of 2020, to date, Defendants still have no idea whether

LVB has documents responsive to multiple requests for production – or even if LVB has actually

performed a search for responsive documents. Even with LVB’s response to the motion to

compel, instead of stating whether LVB has performed a diligent search for responsive

documents and found none, or that it has performed a diligent search for responsive documents

and will produce those documents, LVB responds with this barely comprehensible word salad:

       Plaintiff LVB’s FRCP 34 responses, which are included with the Rule 16 Motion,
       show that LVB has agreed to permit inspection of responsive documents identified
       with reasonable particularity. Plaintiff LVB’s statement that “inspection will be



21653634
USDC IN/ND case 4:20-cv-00021-PPS-JEM document 49 filed 08/04/21 page 2 of 4


       permitted” is a response specified by Rule 34. That language is not a certification
       that responsive documents exist, but rather a consent that responsive documents
       will be made available for inspection as they are identified. Further, Rule 26(e)
       contemplates supplemental production of responsive documents as they are located
       or obtained. Contrary to Defendants’ Rule 16 Motion, nothing in Rule 34 obligates
       the respondent to certify what “responsive documents exist.”

(Dkt. 47 at 7.)

       Defendants see three possibilities to explain what is going on here:

       1.         LVB has not performed a diligent search for responsive documents.

       2.         LVB has performed a diligent search for responsive documents, found none,
                  but will not confirm the lack of documents.

       3.         LVB performed a diligent search for responsive documents, found
                  documents, but has not produced them.

Under any of these scenarios, LVB has failed to meet its discovery obligations. Importantly,

despite filing an eleven-page response to Defendants’ Motion to Compel, Defendants are still in

the dark was to whether or not LVB has responsive documents or has even performed a search

for responsive documents.

       As a result, oral argument is necessary on Defendants’ Motion to Compel so that the

Court and Defendants can hear LVB’s clarification on what its evasive response to the Motion to

Compel actually means. Presumably, LVB will also be able to shed some light on why LVB has

failed to produce a single internal document (including emails) responsive to Defendants’

requests for production. Defendants estimate that no more than 30 minutes are necessary for oral

argument on the Motion to Compel.

       WHEREFORE, Defendants respectfully request that the Court set Defendants’ to Compel

for oral argument, and for all other appropriate relief.




                                                  2
USDC IN/ND case 4:20-cv-00021-PPS-JEM document 49 filed 08/04/21 page 3 of 4


Dated: August 4, 2021                    Respectfully submitted,

                                         /s/ Andrew M. Pendexter
                                         Barry Werbin, Esq. (admitted pro hac vice)
                                         Gabrielle Wilson, Esq. (admitted pro hac
                                         vice)
                                         Herrick, Feinstein, LLP
                                         2 Park Avenue
                                         New York, N.Y. 10016
                                         Telephone (212) 592-1418
                                         Facsimile (212) 545-3401
                                         bwerbin@herrick.com
                                         gwilson@herrick.com
                                         Admitted pro hac vice

                                         Brad Maurer (21730-49)
                                         James Hinshaw, Esq. (16744-49)
                                         Andrew M. Pendexter (30075-53)
                                         Dentons Bingham Greenebaum LLP
                                         2700 Market Tower
                                         10 West Market Street
                                         Indianapolis, IN 46204
                                         Telephone (317) 635-8900
                                         Facsimile (317) 236-9907
                                         Brad.maurer@dentons.com
                                         james.hinshaw@dentons.com
                                         Andrew.pendexter@dentons.com

                                         Attorneys for Defendants, Blinds To Go
                                         (U.S.), Inc. and Blinds To Go, Inc.




                                     3
USDC IN/ND case 4:20-cv-00021-PPS-JEM document 49 filed 08/04/21 page 4 of 4


                                          Certificate of Service

            I hereby certify that on August 4, 2021, a copy of the foregoing motion was filed via the

Court’s electronic filing system, which served copies of the motion on all counsel of record,

including William Kealey, Esq.




                                                         /s/ Andrew M. Pendexter
                                                         Andrew Pendexter




                                                    4
HF 13896158v.2
